Exhibit 10.1 SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this “ Agreement ”) is dated as of January 15, 2016, by and between Giga-tronics Incorporated, a corporation organized in the State of California (the “ Company ”), and the purchaser or purchasers identified on the signature page hereto (in each case including its successors and assigns, the “ Purchaser ”). RECITALS A. The Company is offering and selling the securities contemplated by this Agreement in reliance upon the exemption from securities registration afforded by Section4(2) of the Securities Act and Rule506 of RegulationD (“ RegulationD ”) as promulgated by the United States Securities and Exchange Commission (the “ Commission ”) under the Securities Act. B. Purchaser wishes to purchase, and the Company wishes to sell, at the Purchase Price and upon the terms and conditions stated in this Agreement, the number of units, consisting of one share of the Company’s Common Stock (as defined below) and a warrant to purchase three-quarters (0.75) of one share of the Company’s Common Stock (each a “ Warrant ”) upon the terms set forth in that certain Warrant to Purchase Common Stock between the Company and Purchaser, dated concurrently herewith (such units shall be collectively referred to herein as the “ Units ”). C. Contemporaneously with the execution and delivery of this Agreement, the parties hereto are executing and delivering an Investor Rights Agreement, substantially in the form attached hereto as ExhibitA (the “ Rights Agreement ”), pursuant to which, among other things, the Company will agree to provide certain registration rights with respect to the Registrable Securities (as defined in the Rights Agreement) under the Securities Act and the rules and regulations promulgated thereunder and applicable state securities laws and to provide certain additional rights. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Company and the Purchaser hereby agree as follows: Article 1: DEFINITIONS Definitions . In addition to the terms defined elsewhere in this Agreement, for all purposes of this Agreement, the following terms shall have the meanings indicated in this Section1.1: “ Affiliate ” means, with respect to any Person, any other Person that, directly or indirectly through one or more intermediaries, Controls, is controlled by or is under common control with such Person, as such terms are used in and construed under Rule 405 under the Securities Act; provided , however , that notwithstanding the foregoing, as used herein, the Purchaser shall not be deemed an Affiliate of the Company or any Subsidiary, and none of the Company and its Subsidiaries shall be deemed an Affiliate of the Purchaser. “ Agreement ” has the meaning set forth in the Preamble. -1- “ Articles of Incorporation ” means the Articles of Incorporation of the Company and all amendments and certificates of determination thereto, as the same may be amended from time to time. “ Audit Committee ” has the meaning set forth in Section3.1(v). “ Board ” has the meaning set forth in Section3.1(v). “ Business Day ” means any day other than Saturday, Sunday or any other day on which commercial banks in the State of California or City of New York are authorized or required by law to remain closed. “ California Courts ” means the courts of the State of California and the United States District Courts located in the State of California. “ Closing ” means the closing of the purchase and sale of the Units pursuant to this Agreement. “ Closing Date ” means the Trading Day when all of the Transaction Documents have been executed and delivered by the applicable parties thereto, and all of the conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied, or such other date as the parties may agree. “ Code ” means the Internal Revenue Code of 1986, as amended, including the regulations and published interpretations thereunder. “ Commission ” has the meaning set forth in the Recitals. “ Common Stock ” means the Company’s common stock, no par value, and also includes any securities into which the Common Stock may hereafter be reclassified or changed. “Common Shares ” means shares of Common Stock. “ Company ” has the meaning set forth in the Preamble. “ Company Deliverables ” has the meaning set forth in Section2.2(a). “ Company’s Knowledge ” means, with respect to any statement made to the knowledge of the Company, that the statement is based upon the actual knowledge of the executive officers of the Company (or any person serving in such capacity, including in an “Acting” or “Interim” capacity) having responsibility for the matter or matters that are the subject of the statement after reasonable investigation. “ Control ” (including the terms “controlling”, “controlled by” or “under common control with”) means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise. “ Environmental Laws ” has the meaning set forth in Section3.1(k). “
